—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered September 29, 1988, convicting defendant, after jury trial, of grand larceny in the fourth degree, and sentencing him as a predicate felon to 2 to 4 years’ imprisonment, unanimously affirmed.
Evidence adduced at trial was that in the afternoon of May 2, 1988, defendant approached William Ahdout at the Madison Square Garden mall, snatched concert tickets out of his hand, and fled. The incident was observed by a private security officer, who recognized and identified defendant at trial, as did the complaining witness. Viewing the evidence in the light most favorable to the People, defendant’s guilt was *371proven beyond a reasonable doubt. The issue of possible suggestiveness of a show-up procedure arranged by private security personnel was fully explored by defense counsel on cross-examination, and any inconsistencies in the testimony were for the jury to resolve. Indeed, there were no appreciable inconsistencies that would warrant reversal (see, e.g., People v Matthews, 159 AD2d 410, lv denied 76 NY2d 861).
The testimony of the People’s witness that defendant argues implied previous similar criminal activity by defendant, either was elicited by defense counsel on cross-examination, or was duly objected to, with the objection sustained and immediate curative instructions given by the trial court. It is presumed that the jury followed the trial court’s curative instructions (see, e.g., People v Rodriguez, 103 AD2d 121), and as defendant raised no further objection, he has waived appellate review (see, e.g., People v Santiago, 52 NY2d 865).
Finally, the trial court’s charge to the jury, unobjected to by defendant, that instructed, inter alia, "When there are any inconsistencies in the testimony of a witness, or between one witness or the other, you must reconcile them if you honestly can”, adequately conveyed the appropriate standard (see, e.g., People v Thomas, 50 NY2d 467). Concur—Murphy, P. J., Milonas, Ellerin, Wallach and Smith, JJ.